                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-md-2724

 THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE

 The State of Connecticut, et al. v. Teva             Civil Action No.: 2:19-cv-02407-CMR
 Pharmaceuticals USA, Inc., et al.


     DEFENDANTS’ MOTION FOR LEAVE TO FILE A RESPONSE IN FURTHER
        SUPPORT OF THEIR NOTICE OF SUPPLEMENTAL AUTHORITY

       If the Court should grant the States’ Motion for Leave of Court to File a Proposed Response

to Defendants’ Notice of Supplemental Authority, Dkt. 244, Defendants respectfully request that

Defendants also be granted leave to file a brief in response, attached as Exhibit 1. The States argue

in their Proposed Response that the Supreme Court’s decision in AMG Capital Management, LLC

v. FTC is irrelevant to the pending motions to dismiss the States’ complaints. 141 S. Ct. 1341

(2021). But the States ignore key aspects of the AMG Capital decision and omit the fact that the

decision directly impacts numerous cases cited in both parties’ briefing on the pending motions to

dismiss. Defendants’ proposed response addresses these omissions and demonstrates that AMG

Capital’s relevance to the pending motions to dismiss the States’ disgorgement claims is beyond

dispute.
Dated: May 28, 2021                               Respectfully submitted,

  /s/ Sheron Korpus                               /s/ Benjamin F. Holt
  Sheron Korpus                                   Benjamin F. Holt
  Seth A. Moskowitz                               Adam K. Levin
  Seth Davis                                      Justin W. Bernick
  David M. Max                                    HOGAN LOVELLS US LLP
  KASOWITZ BENSON TORRES LLP                      555 Thirteenth Street, NW
  1633 Broadway                                   Washington, D.C. 20004
  New York, NY 10019                              Telephone: (202) 637-5600
  Telephone: (212) 506-1700                       benjamin.holt@hoganlovells.com
  skorpus@kasowitz.com                            adam.levin@hoganlovells.com
  smoskowitz@kasowitz.com                         justin.bernick@hoganlovells.com
  sdavis@kasowitz.com
  dmax@kasowitz.com                               Jasmeet K. Ahuja
                                                  HOGAN LOVELLS US LLP
  Counsel for Defendants Actavis Elizabeth,       1735 Market Street, 23rd Floor
  LLC, Actavis Holdco U.S., Inc., and             Philadelphia, PA 19103
  Actavis Pharma, Inc.                            Telephone: (267) 675-4600
                                                  jasmeet.ahuja@hoganlovells.com
  /s/ Steven A. Reed
  R. Brendan Fee                                  Counsel for Defendant Mylan
  Steven A. Reed                                  Pharmaceuticals Inc.
  Melina R. DiMattio
  MORGAN, LEWIS & BOCKIUS LLP
  1701 Market Street
  Philadelphia, PA 19103
  Telephone: (215) 963-5000
  Facsimile: (215) 963-5001
  brendan.fee@morganlewis.com
  steve.reed@morganlewis.com
  melina.dimattio@morganlewis.com

  Wendy West Feinstein
  MORGAN, LEWIS & BOCKIUS LLP
  One Oxford Centre, Thirty-Second Floor
  Pittsburgh, PA 15219
  Telephone: (412) 560-7455
  Facsimile: (415) 560-7001
  wendy.feinstein@morganlewis.com

  Counsel for Defendant Glenmark
  Pharmaceuticals, Inc., USA



                                              2
/s/ Saul P. Morgenstern                      /s/ John E. Schmidtlein
Saul P. Morgenstern                          John E. Schmidtlein
Margaret A. Rogers                           Sarah F. Kirkpatrick
ARNOLD & PORTER KAYE                         WILLIAMS & CONNOLLY LLP
SCHOLER LLP                                  725 Twelfth Street, N.W.
250 W. 55th Street                           Washington, D.C. 20005
New York, NY 10019                           Telephone: (202) 434-5000
Telephone: (212) 836-8000                    Facsimile: (202) 434-5029
Facsimile: (212) 836-8689                    jschmidtlein@wc.com
margaret.rogers@arnoldporter.com             skirkpatrick@wc.com
saul.morgenstern@arnoldporter.com
                                             Counsel for Defendant Par
Laura S. Shores                              Pharmaceutical Companies, Inc.
ARNOLD & PORTER KAYE
SCHOLER LLP
601 Massachusetts Avenue
Washington, DC 20001
Telephone: (202) 942-5000
laura.shores@arnoldporter.com

Counsel for Defendants Sandoz Inc. and
Fougera Pharmaceuticals Inc.

/s/ Leiv Blad
Leiv Blad
Zarema Jaramillo
Meg Slachetka
LOWENSTEIN SANDLER LLP
2200 Pennsylvania Avenue
Washington, D.C. 20037
Telephone: (202) 753-3800
Facsimile: (202) 753-3838
lblad@lowenstein.com
zjaramillo@lowenstein.com
mslachetka@lowenstein.com

Counsel for Defendant Lupin
Pharmaceuticals, Inc. and David
Berthold




                                         3
/s/ Raymond A. Jacobsen, Jr.                /s/ Jay P. Lefkowitz, P.C.
Raymond A. Jacobsen, Jr.                   Jay P. Lefkowitz, P.C.
Paul M. Thompson (Pa. Bar No. 82017)       Devora W. Allon, P.C.
Lisa (Peterson) Rumin                      Alexia R. Brancato
MCDERMOTT WILL & EMERY LLP                 KIRKLAND & ELLIS LLP
500 North Capitol Street, NW               601 Lexington Avenue
Washington, D.C. 20001                     New York, NY 10022
Telephone: (202) 756-8000                  Telephone: (212) 446-4800
rayjacobsen@mwe.com                        jay.lefkowitz@kirkland.com
pthompson@mwe.com                          devora.allon@kirkland.com
lrumin@mwe.com                             alexia.brancato@kirkland.com

Nicole L. Castle                           Counsel for Defendant Upsher-Smith
MCDERMOTT WILL & EMERY LLP                 Laboratories, LLC
340 Madison Avenue
New York, NY 10173                         /s/ Wayne A. Mack
Telephone: (212) 547-5400                  Wayne A. Mack
ncastle@mwe.com                            Sean P. McConnell
                                           Sarah O’Laughlin Kulik
Counsel for Defendants Amneal              DUANE MORRIS LLP
Pharmaceuticals, Inc., Amneal              30 S. 17th Street
Pharmaceuticals LLC                        Philadelphia, PA 19103
                                           Telephone: (215) 979-1152
                                           wamack@duanemorris.com
                                           spmcconnell@duanemorris.com
                                           sckulik@duanemorris.com

                                           Counsel for Defendant Aurobindo
                                           Pharma USA, Inc.




                                       4
/s/ J. Gordon Cooney, Jr.             /s/ James W. Matthews
J. Gordon Cooney, Jr.                  James W. Matthews
John J. Pease, III                     Katy E. Koski
Alison Tanchyk                         John F. Nagle
William T. McEnroe                     FOLEY & LARDNER LLP
MORGAN, LEWIS & BOCKIUS LLP            111 Huntington Avenue
1701 Market Street                     Boston, MA 02199
Philadelphia, PA 19103                 Telephone: (617) 342-4000
Telephone: (215) 963-5000              jmatthews@foley.com
Facsimile: (215) 963-5001              kkoski@foley.com
jgcooney@morganlewis.com               jnagle@foley.com
john.pease@morganlewis.com
alison.tanchyk@morganlewis.com        James T. McKeown
william.mcenroe@morganlewis.com       Elizabeth A. N. Haas
                                      Kate E. Gehl
Amanda B. Robinson                    FOLEY & LARDNER LLP
MORGAN, LEWIS & BOCKIUS LLP           777 E. Wisconsin Avenue
1111 Pennsylvania Avenue, NW          Milwaukee, WI 53202
Washington, D.C. 20004                Telephone: (414) 271-2400
Telephone: (202) 739-3000             jmckeown@foley.com
Facsimile: (202) 739-3001             ehaas@foley.com
amanda.robinson@morganlewis.com       kgehl@foley.com

Counsel for Defendant Teva            Steven F. Cherry
Pharmaceuticals USA, Inc.             April N. Williams
                                      Claire Bergeron
                                      WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, D.C. 20006
                                      Telephone: (202) 663-6000
                                      steven.cherry@wilmerhale.com
                                      april.williams@wilmerhale.com
                                      claire.bergeron@wilmerhale.com

                                      Terry M. Henry
                                      Melanie S. Carter
                                      BLANK ROME LLP
                                      One Logan Square
                                      130 North 18th Street
                                      Philadelphia, PA 19103
                                      Telephone: (215) 569-5644
                                      thenry@blankrome.com
                                      mcarter@blankrome.com

                                      Counsel for Defendant Apotex Corp.
                                  5
/s/ Damon W. Suden                           /s/ Jason R. Parish
William A. Escobar                          Jason R. Parish
Damon W. Suden                              Martin J. Amundson
Clifford Katz                               BUCHANAN INGERSOLL &
KELLEY DRYE & WARREN LLP                    ROONEY PC
3 World Trade Center                        1700 K Street, NW, Suite 300
175 Greenwich Street                        Washington, DC 20006
New York, NY 10007                          Telephone: (202) 452-7900
Telephone: (212) 808-7800                   Facsimile: (202) 452-7989
Facsimile: (212) 808-7987                   jason.parish@bipc.com
wescobar@kelleydrye.com                     martin.amundson@bipc.com
dsuden@kelleydrye.com
ckatz@kelleydrye.com                        Bradley Kitlowski
                                            BUCHANAN INGERSOLL &
Counsel for Defendant Wockhardt USA         ROONEY PC
LLC                                         Union Trust Building
                                            Pittsburgh, PA 15219
/s/ Ilana H. Eisenstein                     Telephone: (412) 562-8800
Ilana H. Eisenstein                         Facsimile: (412) 562-1041
Ben C. Fabens-Lassen                        bradley.kitlowski@bipc.com
DLA PIPER LLP (US)
1650 Market Street, Suite 5000              Counsel for Defendant Zydus
Philadelphia, PA 19103                      Pharmaceuticals (USA) Inc.
Telephone: (215) 656-3300
ilana.eisenstein@dlapiper.com
ben.fabens-lassen@dlapiper.com

Edward S. Scheidman
DLA PIPER LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Telephone: (202) 799-4000
edward.scheideman@dlapiper.com

Counsel for Defendant Pfizer Inc. and
Greenstone, LLC




                                        6
/s/ Roger B. Kaplan                      /s/ Stacy Anne Mahoney
Roger B. Kaplan                         Stacey Anne Mahoney
Jason Kislin                            MORGAN LEWIS & BOCKIUS LLP
Aaron Van Nostrand                      101 Park Avenue
GREENBERG TRAURIG, LLP                  New York, NY 10178
500 Campus Drive, Suite 400             Telephone: (212) 309-6000
Florham Park, NJ 07932                  Facsimile: (212) 309-6001
Telephone: (973) 360-7957               stacey.mahoney@morganlewis.com
Facsimile: (973) 295-1257
kaplanr@gtlaw.com                       Counsel for Defendant Breckenridge
kislinj@gtlaw.com                       Pharmaceutical, Inc.
vannostranda@gtlaw.com
                                        /s/ Ryan T. Becker
Brian T. Feeney                         Gerald E. Arth
GREENBERG TRAURIG, LLP                  Ryan T. Becker
1717 Arch St., Suite 400                Nathan Buchter
Philadelphia, PA 19103                  FOX ROTHSCHILD LLP
Telephone: (215) 988-7812               2000 Market Street, 20th Floor
Facsimile: (215) 717-5265               Philadelphia, PA 19103
feeneyb@gtlaw.com                       Telephone: (215) 299-2000
                                        Facsimile: (215) 299-2150
Counsel for Defendant Dr. Reddy’s       garth@foxrothschild.com
Laboratories, Inc.                      rbecker@foxrothschild.com
                                        nbuchter@foxrothschild.com

                                        George G. Gordon
                                        Julia Chapman
                                        DECHERT LLP
                                        2929 Arch Street
                                        Philadelphia, PA 19104
                                        Telephone: (215) 994-2382
                                        Facsimile: (215) 994-2382
                                        george.gordon@dechert.com
                                        julia.chapman@dechert.com

                                        Counsel for Defendant Lannett Company,
                                        Inc.




                                    7
/s/ Erik T. Koons                          /s/ Larry H. Krantz
John M. Taladay
Erik T.Koons                               Larry H. Krantz
Stacy L. Turner                            Jerrold L. Steigman
Christopher P. Wilson                      KRANTZ & BERMAN LLP
BAKER BOTTS LLP                            747 Third Avenue, 32nd Floor
700 K Street, NW                           New York, NY 10017
Washington, DC 20004                       Telephone: (212) 661-0009
Telephone: (202) 639-7700                  Facsimile: (212) 355-5009
Facsimile: (202) 639-7890                  lkrantz@krantzberman.com
erik.koons@bakerbotts.com                  jsteigman@krantzberman.com
john.taladay@bakerbotts.com
stacy.turner@bakerbotts.com                Counsel for Defendant James Brown
christopher.wilson@bakerbotts.com

Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Telephone: (215) 640-8500
Facsimile: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com

Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Telephone: (412) 394-7711
Facsimile: (412) 394-2555
lfouse@clarkhill.com

Counsel for Defendant Taro
Pharmaceuticals U.S.A., Inc.

/s/ G. Robert Gage, Jr.
G. Robert Gage, Jr.
GAGE SPENCER & FLEMING LLP
410 Park Avenue
New York, NY 10022
Telephone: 212-768-4900
grgage@gagespencer.com

Counsel for Defendant Ara Aprahamian

                                       8
/s/ Thomas H. Suddath, Jr.                 /s/ Robert E. Connolly
Thomas H. Suddath, Jr.                     Robert E. Connolly
Anne E. Rollins                            LAW OFFICE OF ROBERT
Thomas P. Reilly                           CONNOLLY
REED SMITH LLP                             301 N. Palm Canyon Dr.
Three Logan Square                         Palm Springs, CA 92262
1717 Arch Street, Suite 3100               Telephone: (215) 219-4418
Philadelphia, PA 19103                     bob@reconnollylaw.com
tsuddath@reedsmith.com
arollins@reedsmith.com                     Counsel for Defendant James Grauso
treilly@reedsmith.com
                                           /s/ Robert E. Welsh, Jr.
Michael E. Lowenstein                      Robert E. Welsh, Jr.
REED SMITH LLP                             Alexandra Scanlon Kitei
Reed Smith Centre                          WELSH & RECKER, P.C.
225 Fifth Avenue                           306 Walnut Street
Pittsburgh, PA 15222                       Philadelphia, PA 19106
mlowenstein@reedsmith.com                  Telephone: (215) 972-6430
                                           Facsimile: (215) 972-6436
Counsel for Defendant Maureen              rewelsh@welshrecker.com
Cavanaugh                                  akitei@welshrecker.com

/s/ Amy B. Carver                          Counsel for Defendant Kevin Green
Amy B. Carver
WELSH & RECKER, P.C.                       /s/ Jeffrey D. Smith
306 Walnut Street                          Jeffrey D. Smith
Philadelphia, PA 19106                     Alice Bergen
Telephone: (215) 972-6430                  DECOTIIS, FITZPATRICK, COLE &
abcarver@welshrecker.com                   GIBLIN, LLP
                                           61 South Paramus Road
Counsel for Defendant Tracy Sullivan       Paramus, NJ 07652
DiValerio                                  Telephone: (201) 907-5228
                                           jsmisth@decotiislaw.com
/s/ James A. Backstrom                     abergen@decotiislaw.com
James A. Backstrom
JAMES A. BACKSTROM,                        Counsel for Defendant Robin Hatosy
COUNSELLOR AT LAW
1515 Market Street, Suite 1200
Philadelphia, PA 19102-1923
Telephone: (215) 864-7797
jabber@backstromlaw.com

Counsel for Defendant Marc Falkin



                                       9
/s/ Erica S. Weisgerber                       /s/ L. Barrett Boss
Erica S. Weisgerber                            L. Barrett Boss
DEBEVOISE & PLIMPTON LLP                       S. Rebecca Brodey
919 Third Avenue                               Thomas J. Ingalls
New York, NY 10022                             COZEN O’CONNOR P.C.
Telephone: 212-909-6000                        1200 19th Street NW, Suite 300
Facsimile: 212-909-6836                        Washington, DC 20036
eweisgerber@debevoise.com                      Telephone: (202) 912-4814
                                               Facsimile: (866) 413-0172
Edward D. Hassi (D.C. Bar No. 1026776)         bboss@cozen.com
DEBEVOISE & PLIMPTON LLP                       rbrodey@cozen.com
801 Pennsylvania Avenue, N.W.                  tingalls@cozen.com
Washington, DC 20004
Telephone: 202-383-8000                       Peter M. Ryan
Facsimile: 202-383-8118                       COZEN O’CONNOR P.C.
thassi@debevoise.com                          One Liberty Place
                                              Philadelphia, PA 19103
Counsel to Defendant Armando Kellum           Telephone: (215) 665-2130
                                              Facsimile: (215) 701-2157
/s/ Michael G. Considine                      pryan@cozen.com
Michael G. Considine
Laura E. Miller                               Counsel for Defendant James Nesta
SEWARD & KISSEL LLP
One Battery Park Plaza                         /s/ Bradley Love
New York, NY 10004                            Bradley Love
considine@sewkis.com                          Larry Mackey
millerl@sewkis.com                            Neal Brackett
                                              Alyssa C. Hughes
Counsel for Defendant Jill Nailor             BARNES & THORNBURG LLP
                                              11 South Meridian Street
                                              Indianapolis, IN 46204
                                              Telephone: (317) 236-1313
                                              bradley.love@btlaw.com
                                              larry.mackey@btlaw.com
                                              neal.brackett@btlaw.com
                                              alyssa.hughes@btlaw.com

                                              Counsel for Defendant Nisha Patel




                                         10
 /s/ David Schertler                           /s/ David Reichenberg
David Schertler                                 David Reichenberg
Tara Tighe                                      COZEN O’CONNOR P.C.
SCHERTLER ONORATO MEAD &                        277 Park Avenue, 20th Floor
SEARS, LLP                                      New York, NY 10172
901 New York Avenue, N.W.                       Telephone: (212) 883-4956
Suite 500 West                                  dreichenberg@cozen.com
Washington, DC 20001
Telephone: (202) 628-4199                      Stephen A. Miller
Facsimile: (202) 628-4177                      Calli Jo Padilla
dschertler@schertlerlaw.com                    COZEN O’CONNOR P.C.
ttighe@schertlerlaw.com                        1650 Market Street
                                               Suite 2800
Counsel for Defendant Konstantin               Philadelphia, PA 19103
Ostaficiuk                                     Telephone: (215) 665-6938
                                               Facsimile: (215) 253-6777 (fax)
 /s/ Sozi Pedro Tulante                        samiller@cozen.com
 Sozi Pedro Tulante                            cpadilla@cozen.com
Jeffrey J. Masters
Carla G. Graff                                 Counsel for Defendant Richard Rogerson
DECHERT LLP
Cira Centre Suite 500 West
2929 Arch Street
Philadelphia, PA 19104
Telephone: (202) 994-4000
Facsimile: (202) 994-2222
sozi.tulante@dechert.com
jeffrey.masters@dechert.com
carla.graff@dechert.com

Counsel for Defendant David Rekenthaler




                                          11
EXHIBIT 1
                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
 PRICING ANTITRUST LITIGATION                             16-md-2724



 THIS DOCUMENT RELATES TO:                                HON. CYNTHIA M. RUFE

 The State of Connecticut, et al. v.                      Civil Action No.: 2:19-cv-02407-CMR
 Teva Pharmaceuticals USA, Inc.,
 et al.



             DEFENDANTS’ RESPONSE IN FURTHER SUPPORT OF THEIR
                   NOTICE OF SUPPLEMENTAL AUTHORITY

        In AMG Capital Management, LLC v. FTC, the Supreme Court held that the FTC could

not obtain disgorgement under Section 13(b) of the FTC Act, a statutory provision that (1) only

provides for injunctive relief, i.e., “relief that is prospective, not retrospective,” and (2) falls within

a statute that has separate provisions authorizing backward-looking monetary relief. 141 S. Ct.

1341, 1347–48 (2021). Among other forms of relief not at issue here, the States seek disgorgement

under Section 16 of the Clayton Act, 15 U.S.C. § 26, but Section 16 does not authorize

disgorgement as a remedy. Section 16, like Section 13(b) of the FTC Act, only provides for

injunctive relief “against threatened loss or damage”—meaning future harm—and is part of a

statutory scheme with separate provisions permitting recovery of backward-looking monetary

relief that the States have elected not to use. Compare 15 U.S.C. § 26 with 15 U.S.C. § 15. Because

of the similarity of the relevant portions of these statutes, cases addressing the FTC’s power to

seek disgorgement under Section 13(b) of the FTC Act animated the parties’ briefing on the States’

ability to obtain disgorgement in this case.          Indeed, the States bolstered their claims for
disgorgement by relying upon cases now overturned by the Supreme Court’s decision in AMG

Capital. See, e.g., State Opposition to Defendants’ Joint Motion to Dismiss the States’ Federal

Law Claims for Lack of Standing, Dkt. 203, Connecticut et al v. Teva Pharmaceuticals USA, Inc.,

19-cv-2407-CMR (Jan. 15, 2021) (citing FTC v. Cephalon, Inc., 100 F. Supp. 3d 433, 437-39 (E.D.

Pa. 2015); FTC v. Bronson Partners, LLC, 654 F.3d 359, 372 (2d Cir. 2011); FTC v. Com. Planet,

Inc., 815 F.3d 593, 601 (9th Cir. 2016), abrogated by AMG Capital v. FTC, 141 S. Ct. 1341

(2021)).

        Despite invoking cases that interpret the FTC Act and Section 13(b) in past briefing, the

States now take the position that AMG Capital is irrelevant because the case (1) involved the FTC

Act, which also includes separate administrative procedures that the Court highlighted in its

opinion, and (2) referenced Porter v. Warner Holding Co., 328 U.S. 395 (1946) and Mitchell v.

Robert DeMario Jewelry, Inc., 361 U.S. 288 (1960)—decisions over 50-years-old that maintained

broad views of equity jurisdiction. See Dkt. 244, Ex. 1 at 2. The States’ arguments interpret AMG

Capital too narrowly and overlook that case’s relevance and direction here.

        The States first ignore the Supreme Court’s central holding that a statute permitting a

plaintiff to obtain an “injunction” does not give the plaintiff the right to obtain “an award of

equitable monetary relief.” AMG Capital, 141 S. Ct. at 1347. This interpretation applies to Section

16 of the Clayton Act as forcefully as it does to Section 13(b) of the FTC Act.1 And the States


1
         Compare Section 13(b) of the FTC Act, 15 U.S.C. § 53(b) (“Whenever the Commission has reason to
believe—(1) that any person, partnership, or corporation is violating, or is about to violate, any provision of
law enforced by the Federal Trade Commission . . . the Commission . . . may bring suit in a district court of the
United States to enjoin any such act or practice. Upon a proper showing that, weighing the equities and
considering the Commission's likelihood of ultimate success, such action would be in the public interest, and
after notice to the defendant, . . . a preliminary injunction may be granted. . . . Provided further, That in proper
cases the Commission may seek, and after proper proof, the court may issue, a permanent injunction.”) with
Section 16 of the Clayton Act, 15 U.S.C. § 26 (plaintiffs may sue for “injunctive relief . . . against threatened
loss or damage by a violation of the antitrust laws, . . . when and under the same conditions and principles as
injunctive relief against threatened conduct that will cause loss or damage is granted by courts of equity, . . . a
showing that the danger of irreparable loss or damage is immediate, a preliminary injunction may issue”).
                                                             2
ignore that this holding is consistent with the Third Circuit’s recent decision in FTC v. AbbVie Inc,

976 F.3d 327, 376 (3d Cir. 2020), which the parties’ motion to dismiss brief discussed extensively.

       Instead, the States cling to AMG Capital’s recognition that the Court has at times

“interpreted similar language as authorizing judges to order equitable monetary relief.” AMG

Capital, 141 S. Ct. at 1347 (citing Porter v. Warner Holding Co., 328 U.S. 395 (1946) and Mitchell

v. Robert DeMario Jewelry, Inc., 361 U.S. 288 (1960)). But as AMG Capital itself acknowledges,

the statutes at issue in Porter and Mitchell featured language substantially broader than Section 16

of the Clayton Act or Section 13(b) of the FTC Act. AMG Capital, 141 S. Ct. at 1350. Moreover,

AMG Capital specifically abrogated a Ninth Circuit decision that relied heavily on the same

expansive reading of Porter and Mitchell that the States posit here. Id. (abrogating FTC v. Com.

Planet, Inc., 815 F.3d 593, 598–599 (9th Cir. 2016), a decision “grounded” on Porter that held

that “[w]hile § 19(b) precludes a court from awarding damages when proceeding under § 13(b), it

does not eliminate the court’s inherent equitable power to order payment of restitution”). That

abrogated decision is also one that the States themselves cited with support in their briefing. See,

e.g., Dkt. 203, 19-cv-2407-CMR at 3 n.2.

       The Court’s analysis in AMG Capital—in particular, its discussion of Porter and

Mitchell—illustrates instead how examination of the “text and structure of [a] statutory scheme”

may reveal limitations on permissible equitable remedies. AMG Capital, 141 S. Ct. at 1343. The

Clayton Act’s statutory structure places the States’ requested remedies in a different section than

Section 16: monetary compensation for past harm falls under Section 4 of the Clayton Act, which

allows “any person who shall be injured to sue” and recover a monetary remedy. 15 U.S.C. § 15.

If the unequivocal language—“injunctive relief”—were not sufficient to foreclose the States’

arguments, the statutory structure certainly is. Following the same “interpretative approach” relied


                                                     3
on in AMG Capital, where “the relevant statutory scheme (as here) contain[s] other ‘elaborate

enforcement provisions,’ including (as here) provisions that explicitly provide for that form of

relief [sought],” then a “grant of equitable authority does not authorize” a monetary remedy. AMG

Capital, 141 S. Ct. at 1350. AMG Capital’s relevance here cannot seriously be contested.




                                                   4
Dated: May 28, 2021                               Respectfully submitted,

  /s/ Sheron Korpus                               /s/ Benjamin F. Holt
  Sheron Korpus                                   Benjamin F. Holt
  Seth A. Moskowitz                               Adam K. Levin
  Seth Davis                                      Justin W. Bernick
  David M. Max                                    HOGAN LOVELLS US LLP
  KASOWITZ BENSON TORRES LLP                      555 Thirteenth Street, NW
  1633 Broadway                                   Washington, D.C. 20004
  New York, NY 10019                              Telephone: (202) 637-5600
  Telephone: (212) 506-1700                       benjamin.holt@hoganlovells.com
  skorpus@kasowitz.com                            adam.levin@hoganlovells.com
  smoskowitz@kasowitz.com                         justin.bernick@hoganlovells.com
  sdavis@kasowitz.com
  dmax@kasowitz.com                               Jasmeet K. Ahuja
                                                  HOGAN LOVELLS US LLP
  Counsel for Defendants Actavis Elizabeth,       1735 Market Street, 23rd Floor
  LLC, Actavis Holdco U.S., Inc., and             Philadelphia, PA 19103
  Actavis Pharma, Inc.                            Telephone: (267) 675-4600
                                                  jasmeet.ahuja@hoganlovells.com
  /s/ Steven A. Reed
  R. Brendan Fee                                  Counsel for Defendant Mylan
  Steven A. Reed                                  Pharmaceuticals Inc.
  Melina R. DiMattio
  MORGAN, LEWIS & BOCKIUS LLP
  1701 Market Street
  Philadelphia, PA 19103
  Telephone: (215) 963-5000
  Facsimile: (215) 963-5001
  brendan.fee@morganlewis.com
  steve.reed@morganlewis.com
  melina.dimattio@morganlewis.com

  Wendy West Feinstein
  MORGAN, LEWIS & BOCKIUS LLP
  One Oxford Centre, Thirty-Second Floor
  Pittsburgh, PA 15219
  Telephone: (412) 560-7455
  Facsimile: (415) 560-7001
  wendy.feinstein@morganlewis.com

  Counsel for Defendant Glenmark
  Pharmaceuticals, Inc., USA



                                              5
/s/ Saul P. Morgenstern                      /s/ John E. Schmidtlein
Saul P. Morgenstern                          John E. Schmidtlein
Margaret A. Rogers                           Sarah F. Kirkpatrick
ARNOLD & PORTER KAYE                         WILLIAMS & CONNOLLY LLP
SCHOLER LLP                                  725 Twelfth Street, N.W.
250 W. 55th Street                           Washington, D.C. 20005
New York, NY 10019                           Telephone: (202) 434-5000
Telephone: (212) 836-8000                    Facsimile: (202) 434-5029
Facsimile: (212) 836-8689                    jschmidtlein@wc.com
margaret.rogers@arnoldporter.com             skirkpatrick@wc.com
saul.morgenstern@arnoldporter.com
                                             Counsel for Defendant Par
Laura S. Shores                              Pharmaceutical Companies, Inc.
ARNOLD & PORTER KAYE
SCHOLER LLP
601 Massachusetts Avenue
Washington, DC 20001
Telephone: (202) 942-5000
laura.shores@arnoldporter.com

Counsel for Defendants Sandoz Inc. and
Fougera Pharmaceuticals Inc.

/s/ Leiv Blad
Leiv Blad
Zarema Jaramillo
Meg Slachetka
LOWENSTEIN SANDLER LLP
2200 Pennsylvania Avenue
Washington, D.C. 20037
Telephone: (202) 753-3800
Facsimile: (202) 753-3838
lblad@lowenstein.com
zjaramillo@lowenstein.com
mslachetka@lowenstein.com

Counsel for Defendant Lupin
Pharmaceuticals, Inc. and David
Berthold




                                         6
/s/ Raymond A. Jacobsen, Jr.                /s/ Jay P. Lefkowitz, P.C.
Raymond A. Jacobsen, Jr.                   Jay P. Lefkowitz, P.C.
Paul M. Thompson (Pa. Bar No. 82017)       Devora W. Allon, P.C.
Lisa (Peterson) Rumin                      Alexia R. Brancato
MCDERMOTT WILL & EMERY LLP                 KIRKLAND & ELLIS LLP
500 North Capitol Street, NW               601 Lexington Avenue
Washington, D.C. 20001                     New York, NY 10022
Telephone: (202) 756-8000                  Telephone: (212) 446-4800
rayjacobsen@mwe.com                        jay.lefkowitz@kirkland.com
pthompson@mwe.com                          devora.allon@kirkland.com
lrumin@mwe.com                             alexia.brancato@kirkland.com

Nicole L. Castle                           Counsel for Defendant Upsher-Smith
MCDERMOTT WILL & EMERY LLP                 Laboratories, LLC
340 Madison Avenue
New York, NY 10173                         /s/ Wayne A. Mack
Telephone: (212) 547-5400                  Wayne A. Mack
ncastle@mwe.com                            Sean P. McConnell
                                           Sarah O’Laughlin Kulik
Counsel for Defendants Amneal              DUANE MORRIS LLP
Pharmaceuticals, Inc., Amneal              30 S. 17th Street
Pharmaceuticals LLC                        Philadelphia, PA 19103
                                           Telephone: (215) 979-1152
                                           wamack@duanemorris.com
                                           spmcconnell@duanemorris.com
                                           sckulik@duanemorris.com

                                           Counsel for Defendant Aurobindo
                                           Pharma USA, Inc.




                                       7
/s/ J. Gordon Cooney, Jr.             /s/ James W. Matthews
J. Gordon Cooney, Jr.                  James W. Matthews
John J. Pease, III                     Katy E. Koski
Alison Tanchyk                         John F. Nagle
William T. McEnroe                     FOLEY & LARDNER LLP
MORGAN, LEWIS & BOCKIUS LLP            111 Huntington Avenue
1701 Market Street                     Boston, MA 02199
Philadelphia, PA 19103                 Telephone: (617) 342-4000
Telephone: (215) 963-5000              jmatthews@foley.com
Facsimile: (215) 963-5001              kkoski@foley.com
jgcooney@morganlewis.com               jnagle@foley.com
john.pease@morganlewis.com
alison.tanchyk@morganlewis.com        James T. McKeown
william.mcenroe@morganlewis.com       Elizabeth A. N. Haas
                                      Kate E. Gehl
Amanda B. Robinson                    FOLEY & LARDNER LLP
MORGAN, LEWIS & BOCKIUS LLP           777 E. Wisconsin Avenue
1111 Pennsylvania Avenue, NW          Milwaukee, WI 53202
Washington, D.C. 20004                Telephone: (414) 271-2400
Telephone: (202) 739-3000             jmckeown@foley.com
Facsimile: (202) 739-3001             ehaas@foley.com
amanda.robinson@morganlewis.com       kgehl@foley.com

Counsel for Defendant Teva            Steven F. Cherry
Pharmaceuticals USA, Inc.             April N. Williams
                                      Claire Bergeron
                                      WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, D.C. 20006
                                      Telephone: (202) 663-6000
                                      steven.cherry@wilmerhale.com
                                      april.williams@wilmerhale.com
                                      claire.bergeron@wilmerhale.com

                                      Terry M. Henry
                                      Melanie S. Carter
                                      BLANK ROME LLP
                                      One Logan Square
                                      130 North 18th Street
                                      Philadelphia, PA 19103
                                      Telephone: (215) 569-5644
                                      thenry@blankrome.com
                                      mcarter@blankrome.com

                                      Counsel for Defendant Apotex Corp.
                                  8
/s/ Damon W. Suden                           /s/ Jason R. Parish
William A. Escobar                          Jason R. Parish
Damon W. Suden                              Martin J. Amundson
Clifford Katz                               BUCHANAN INGERSOLL &
KELLEY DRYE & WARREN LLP                    ROONEY PC
3 World Trade Center                        1700 K Street, NW, Suite 300
175 Greenwich Street                        Washington, DC 20006
New York, NY 10007                          Telephone: (202) 452-7900
Telephone: (212) 808-7800                   Facsimile: (202) 452-7989
Facsimile: (212) 808-7987                   jason.parish@bipc.com
wescobar@kelleydrye.com                     martin.amundson@bipc.com
dsuden@kelleydrye.com
ckatz@kelleydrye.com                        Bradley Kitlowski
                                            BUCHANAN INGERSOLL &
Counsel for Defendant Wockhardt USA         ROONEY PC
LLC                                         Union Trust Building
                                            Pittsburgh, PA 15219
/s/ Ilana H. Eisenstein                     Telephone: (412) 562-8800
Ilana H. Eisenstein                         Facsimile: (412) 562-1041
Ben C. Fabens-Lassen                        bradley.kitlowski@bipc.com
DLA PIPER LLP (US)
1650 Market Street, Suite 5000              Counsel for Defendant Zydus
Philadelphia, PA 19103                      Pharmaceuticals (USA) Inc.
Telephone: (215) 656-3300
ilana.eisenstein@dlapiper.com
ben.fabens-lassen@dlapiper.com

Edward S. Scheidman
DLA PIPER LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Telephone: (202) 799-4000
edward.scheideman@dlapiper.com

Counsel for Defendant Pfizer Inc. and
Greenstone, LLC




                                        9
/s/ Roger B. Kaplan                       /s/ Stacy Anne Mahoney
Roger B. Kaplan                          Stacey Anne Mahoney
Jason Kislin                             MORGAN LEWIS & BOCKIUS LLP
Aaron Van Nostrand                       101 Park Avenue
GREENBERG TRAURIG, LLP                   New York, NY 10178
500 Campus Drive, Suite 400              Telephone: (212) 309-6000
Florham Park, NJ 07932                   Facsimile: (212) 309-6001
Telephone: (973) 360-7957                stacey.mahoney@morganlewis.com
Facsimile: (973) 295-1257
kaplanr@gtlaw.com                        Counsel for Defendant Breckenridge
kislinj@gtlaw.com                        Pharmaceutical, Inc.
vannostranda@gtlaw.com
                                         /s/ Ryan T. Becker
Brian T. Feeney                          Gerald E. Arth
GREENBERG TRAURIG, LLP                   Ryan T. Becker
1717 Arch St., Suite 400                 Nathan Buchter
Philadelphia, PA 19103                   FOX ROTHSCHILD LLP
Telephone: (215) 988-7812                2000 Market Street, 20th Floor
Facsimile: (215) 717-5265                Philadelphia, PA 19103
feeneyb@gtlaw.com                        Telephone: (215) 299-2000
                                         Facsimile: (215) 299-2150
Counsel for Defendant Dr. Reddy’s        garth@foxrothschild.com
Laboratories, Inc.                       rbecker@foxrothschild.com
                                         nbuchter@foxrothschild.com

                                         George G. Gordon
                                         Julia Chapman
                                         DECHERT LLP
                                         2929 Arch Street
                                         Philadelphia, PA 19104
                                         Telephone: (215) 994-2382
                                         Facsimile: (215) 994-2382
                                         george.gordon@dechert.com
                                         julia.chapman@dechert.com

                                         Counsel for Defendant Lannett Company,
                                         Inc.




                                    10
/s/ Erik T. Koons                           /s/ Larry H. Krantz
John M. Taladay
Erik T.Koons                                Larry H. Krantz
Stacy L. Turner                             Jerrold L. Steigman
Christopher P. Wilson                       KRANTZ & BERMAN LLP
BAKER BOTTS LLP                             747 Third Avenue, 32nd Floor
700 K Street, NW                            New York, NY 10017
Washington, DC 20004                        Telephone: (212) 661-0009
Telephone: (202) 639-7700                   Facsimile: (212) 355-5009
Facsimile: (202) 639-7890                   lkrantz@krantzberman.com
erik.koons@bakerbotts.com                   jsteigman@krantzberman.com
john.taladay@bakerbotts.com
stacy.turner@bakerbotts.com                 Counsel for Defendant James Brown
christopher.wilson@bakerbotts.com

Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Telephone: (215) 640-8500
Facsimile: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com

Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Telephone: (412) 394-7711
Facsimile: (412) 394-2555
lfouse@clarkhill.com

Counsel for Defendant Taro
Pharmaceuticals U.S.A., Inc.

/s/ G. Robert Gage, Jr.
G. Robert Gage, Jr.
GAGE SPENCER & FLEMING LLP
410 Park Avenue
New York, NY 10022
Telephone: 212-768-4900
grgage@gagespencer.com

Counsel for Defendant Ara Aprahamian

                                       11
/s/ Thomas H. Suddath, Jr.                  /s/ Robert E. Connolly
Thomas H. Suddath, Jr.                      Robert E. Connolly
Anne E. Rollins                             LAW OFFICE OF ROBERT
Thomas P. Reilly                            CONNOLLY
REED SMITH LLP                              301 N. Palm Canyon Dr.
Three Logan Square                          Palm Springs, CA 92262
1717 Arch Street, Suite 3100                Telephone: (215) 219-4418
Philadelphia, PA 19103                      bob@reconnollylaw.com
tsuddath@reedsmith.com
arollins@reedsmith.com                      Counsel for Defendant James Grauso
treilly@reedsmith.com
                                            /s/ Robert E. Welsh, Jr.
Michael E. Lowenstein                       Robert E. Welsh, Jr.
REED SMITH LLP                              Alexandra Scanlon Kitei
Reed Smith Centre                           WELSH & RECKER, P.C.
225 Fifth Avenue                            306 Walnut Street
Pittsburgh, PA 15222                        Philadelphia, PA 19106
mlowenstein@reedsmith.com                   Telephone: (215) 972-6430
                                            Facsimile: (215) 972-6436
Counsel for Defendant Maureen               rewelsh@welshrecker.com
Cavanaugh                                   akitei@welshrecker.com

/s/ Amy B. Carver                           Counsel for Defendant Kevin Green
Amy B. Carver
WELSH & RECKER, P.C.                        /s/ Jeffrey D. Smith
306 Walnut Street                           Jeffrey D. Smith
Philadelphia, PA 19106                      Alice Bergen
Telephone: (215) 972-6430                   DECOTIIS, FITZPATRICK, COLE &
abcarver@welshrecker.com                    GIBLIN, LLP
                                            61 South Paramus Road
Counsel for Defendant Tracy Sullivan        Paramus, NJ 07652
DiValerio                                   Telephone: (201) 907-5228
                                            jsmisth@decotiislaw.com
/s/ James A. Backstrom                      abergen@decotiislaw.com
James A. Backstrom
JAMES A. BACKSTROM,                         Counsel for Defendant Robin Hatosy
COUNSELLOR AT LAW
1515 Market Street, Suite 1200
Philadelphia, PA 19102-1923
Telephone: (215) 864-7797
jabber@backstromlaw.com

Counsel for Defendant Marc Falkin



                                       12
/s/ Erica S. Weisgerber                       /s/ L. Barrett Boss
Erica S. Weisgerber                            L. Barrett Boss
DEBEVOISE & PLIMPTON LLP                       S. Rebecca Brodey
919 Third Avenue                               Thomas J. Ingalls
New York, NY 10022                             COZEN O’CONNOR P.C.
Telephone: 212-909-6000                        1200 19th Street NW, Suite 300
Facsimile: 212-909-6836                        Washington, DC 20036
eweisgerber@debevoise.com                      Telephone: (202) 912-4814
                                               Facsimile: (866) 413-0172
Edward D. Hassi (D.C. Bar No. 1026776)         bboss@cozen.com
DEBEVOISE & PLIMPTON LLP                       rbrodey@cozen.com
801 Pennsylvania Avenue, N.W.                  tingalls@cozen.com
Washington, DC 20004
Telephone: 202-383-8000                       Peter M. Ryan
Facsimile: 202-383-8118                       COZEN O’CONNOR P.C.
thassi@debevoise.com                          One Liberty Place
                                              Philadelphia, PA 19103
Counsel to Defendant Armando Kellum           Telephone: (215) 665-2130
                                              Facsimile: (215) 701-2157
/s/ Michael G. Considine                      pryan@cozen.com
Michael G. Considine
Laura E. Miller                               Counsel for Defendant James Nesta
SEWARD & KISSEL LLP
One Battery Park Plaza                         /s/ Bradley Love
New York, NY 10004                            Bradley Love
considine@sewkis.com                          Larry Mackey
millerl@sewkis.com                            Neal Brackett
                                              Alyssa C. Hughes
Counsel for Defendant Jill Nailor             BARNES & THORNBURG LLP
                                              11 South Meridian Street
                                              Indianapolis, IN 46204
                                              Telephone: (317) 236-1313
                                              bradley.love@btlaw.com
                                              larry.mackey@btlaw.com
                                              neal.brackett@btlaw.com
                                              alyssa.hughes@btlaw.com

                                              Counsel for Defendant Nisha Patel




                                         13
 /s/ David Schertler                           /s/ David Reichenberg
David Schertler                                 David Reichenberg
Tara Tighe                                      COZEN O’CONNOR P.C.
SCHERTLER ONORATO MEAD &                        277 Park Avenue, 20th Floor
SEARS, LLP                                      New York, NY 10172
901 New York Avenue, N.W.                       Telephone: (212) 883-4956
Suite 500 West                                  dreichenberg@cozen.com
Washington, DC 20001
Telephone: (202) 628-4199                      Stephen A. Miller
Facsimile: (202) 628-4177                      Calli Jo Padilla
dschertler@schertlerlaw.com                    COZEN O’CONNOR P.C.
ttighe@schertlerlaw.com                        1650 Market Street
                                               Suite 2800
Counsel for Defendant Konstantin               Philadelphia, PA 19103
Ostaficiuk                                     Telephone: (215) 665-6938
                                               Facsimile: (215) 253-6777 (fax)
 /s/ Sozi Pedro Tulante                        samiller@cozen.com
 Sozi Pedro Tulante                            cpadilla@cozen.com
Jeffrey J. Masters
Carla G. Graff                                 Counsel for Defendant Richard Rogerson
DECHERT LLP
Cira Centre Suite 500 West
2929 Arch Street
Philadelphia, PA 19104
Telephone: (202) 994-4000
Facsimile: (202) 994-2222
sozi.tulante@dechert.com
jeffrey.masters@dechert.com
carla.graff@dechert.com

Counsel for Defendant David Rekenthaler




                                          14
                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-md-2724



 THIS DOCUMENT RELATES TO:                           HON. CYNTHIA M. RUFE

 The State of Connecticut, et al. v.                 Civil Action No.: 2:19-cv-02407-CMR
 Teva Pharmaceuticals USA, Inc.,
 et al.


              [PROPOSED] ORDER GRANTING DEFENDANTS’ LEAVE TO FILE
                                 RESPONSE

       AND NOW, this ___________ day of ___________, 2021, upon consideration of the

Defendants’ Motion for Leave to File a Response in Further Support of Their Notice of

Supplemental Authority, it is hereby ORDERED that Defendants’ Motion is GRANTED.

Defendants are permitted to file the Response, which is attached as Exhibit 1 to their Motion for

Leave to File.


IT IS SO ORDERED.

                                                    BY THE COURT:




                                                    HON. CYNTHIA M. RUFE
